[logo.jpg]
 
300 Parkbrooke Place-Suite 350
Woodstock, GA 30189
Office: (678) 556-0700
Fax: (678) 556-0704
 

 
January 7, 2009
 
 
Ms. Kitty Payne
Chief Financial Officer
First National Bancshares, Inc.
215 N. Pine Street
Spartanburg, SC 29302
 
 
 
Re:
Loan and Stock Pledge Agreement (the "Agreement") dated December 31, 2007
between First National Bancshares, Inc. ("Borrower") and Nexity Bank ("Lender"),
and a Commercial Promissory Note ("Note") of even date in the original principal
amount of $15,000,000.

Dear Kitty:
 
This letter will follow up and confirm our recent conversation concerning
Borrower's financial covenant defaults and our commitment to continue the
Agreement subject to certain modifications.


The Agreement provides for Borrower to maintain certain financial covenants
throughout the term of the loan. As of September 30, 2008, we calculated
compliance for First National Bancshares, Inc. and found the following covenants
in violation of the Agreement:
 

 
Covenant Description 
Value at 9/30/08
Weighted Average Return on Assets will be greater than or equal to 0.50%
(0.22%)
Non-performing Loans to Total Loans not to exceed 2.0%
4.53%
Non-performing Assets to Total Assets not to exceed 1.5%
4.72%

 
Accordingly, Borrower is in default under the Note and the Agreement. Borrower
and Lender agree that beginning January 1, 2009 and continuing through the
calendar quarter in which Borrower certifies that all financial covenants as of
the most recent quarter end have been met, the interest rate on the Note shall
be the Prime Rate plus One percent as published in the Wall Street Journal with
a floor of six-percent (6%). Upon receipt of notice from Borrower certifying
that Borrower is in full compliance with all covenants and conditions of the
Agreement, Lender shall modify the Note interest rate to the original contract
rate effective the first day of the succeeding calendar quarter. Borrower shall
make all payments under the Note as modified herein. Nothing in this letter
constitutes a waiver by Lender of any rights it has under the Note or the
Agreement.
 

Page 1 of 2
 
 

--------------------------------------------------------------------------------

 

Until all covenants and conditions under the Note and the Agreement as set forth
in the preceding paragraph have been met, Lender will allow further advances of
funds under the Note and Agreement for interest payments due and payable to this
account if needed.
 
If you agree with the matters as described above, please indicate your
acceptance by signing below and returning a copy of this correspondence to the
undersigned. Subject to receipt of your acceptance Lender agrees to waive the
specific covenant defaults for the period ending September 30, 2008 and until we
complete our quarterly review for the period ending December 31, 2008. All other
covenants and conditions shall remain in full force and effect. Lender will
periodically review Borrower's financial information and may provide waivers of
future covenant defaults; however, nothing contained herein should be construed
as an agreement to provide such waivers.

 
Sincerely,
 

               
/s/ Hammond Edwards
 
 
   
Hammond Edwards
 
 
   
Senior Vice President
 


 
 
 
 
Borrower's Acceptance:
The undersigned hereby agrees to the terms as set forth above:
 

         
/s/ Kitty Payne
  Date:
3/30/09
 
by: Kitty Payne
       
 
   
 
 


 

Page 2 of 2
 
 

--------------------------------------------------------------------------------

 
